Citation Nr: 1204667	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  95-05 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for cystitis.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for scars of the back and face.

5.  Entitlement to service connection for tonsillitis.

6.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a psychiatric disorder (claimed as a sleep disorder, an eating disorder, posttraumatic stress disorder (PTSD), irritability, and memory loss), to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness.

9.  Entitlement to a disability rating in excess of 30 percent for bronchitis.

10.  Entitlement to a disability rating in excess of 10 percent for chronic fatigue syndrome (CFS).

11.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

12.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), in June 1994, March 2002, August 2007, and October 2009.

These claims, inter alia, were before the Board in July 2003, May 2008, and October 2010.

The claim of entitlement to an increased disability rating for bronchitis was previously denied by the Board in a July 2003 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2005 Order, the Court vacated the July 2003 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand (JMR).  The matter was returned to the Board in May 2008 and October 2010, and was remanded on both occasions for additional development.

The claims of entitlement to service connection for scars of the back and face as well as for cystitis were previously denied by the Board in an October 2010 decision.  The Veteran appealed that decision to the Court, and a January 2011 Order vacated the October 2010 Board decision with respect to these two issues and remanded the matters back to the Board for development consistent with the parties' JMR.

In October 2009, the RO denied the Veteran's claim of entitlement to TDIU.  In April 2010, the Veteran submitted a notice of disagreement (NOD) with this determination.  As such, a statement of the case (SOC) must be issued on this claim.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The issues of entitlement to service connection for left leg cellulitis [see Veteran's Statement, March 2002] and whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for dental trauma [see Veteran's Statement, January 2011] have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status, in part, since 1995, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

Since none of the development ordered by the October 2010 Board remand has been accomplished, the Board has no choice but to remand all of the remaining claims for compliance.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the TDIU claim, an October 2009 rating decision denied the claim.  In April 2010, the Veteran filed a NOD with that decision.  Where an SOC has not been provided following the timely filing of a NOD, a remand, not a referral to the RO, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Next, VA examinations are necessary before the remaining claims can be decided.  A remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his disabilities.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  With regard to nearly all of these claims, no medical nexus opinion has been obtained despite the numerous VA examinations that have been afforded to the Veteran. 

As noted above, the Veteran appealed the October 2010 Board decision, which denied his claims of entitlement to service connection for scars of the back and face as well as for cystitis.  The January 2011 JMR vacated the Board's denial of these claims and remanded them back to the Board for additional development.  The JMR found that the Board had provided inadequate reasons and bases for the October 2010 denial of the claims.  Specifically, it was noted that the Board denied the claims, in part, on the basis that there were no nexus opinions of record.  Further, the VA examinations conducted did not address direct service connection or the Veteran's lay statements.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a Veteran with a medical examination related to a claim for service connection, the examination must be adequate.  As the previous VA examinations have been held to be inadequate, these claims must be remanded to the AMC for new VA examinations.

With regard to the Veteran's joint pain, a current diagnosis has been established in VA examinations of December 2006, January 2004, and June 1996.  The Veteran's separation examination report notes leg cramps and problems with his knees.  A VA examination is necessary on the issue of direct service connection.  Moreover, a December 2006 Gulf War examination report suggests a positive nexus between the Veteran's joint problems and his service-connected chronic fatigue syndrome.  On examination, the possibility of secondary service connection should also be addressed. 

With regard to the psychiatric disorder, the Veteran has received current diagnoses in VA examination reports of September 2008 and November 2006.  Psychiatric problems are documented on the Veteran's separation examination and on two occasions in August 1990. 

With regard to the gastrointestinal disorder, a current diagnosis is found in the VA examination report of December 2006.  Gastrointestinal symptoms are documented in service treatment records of October 1989, May 1990, and April 1992. 

With regard to the skin disorder, a current diagnosis is found in the VA examination report of January 2004.  Skin problems are noted on the Veteran's entrance examination, treatment records of October 1989 and May 1991, and on separation. 

With regard to tonsillitis, a current diagnosis is found in the VA examination report of January 2004.  Tonsillitis or throat problems are documented in service treatment records of October 1989, February 1990, February 1992, April 1992, February 1993, and September 1993.  A February 2006 VA examiner provided a negative nexus opinion but provided no discussion or acknowledgment of these records.  A February 2004 VA examiner rendered a non-opinion. 

With regard to headaches, a current diagnosis is established in a VA examination report of December 2006.  The Veteran's separation examination documents headaches and dizziness.  The nexus evidence as to this claim is mixed and must be reconciled, and a December 2006 Gulf War VA examination suggests a possibility of secondary service connection that should be clarified. 

With regard to the increased rating claims, remand for VA examinations is also necessary to decide the claims.  As for his bronchitis, on remand in May 2008 the Board ordered an updated VA examination in order to ascertain the current severity of the Veteran's condition.  The December 2008 VA examination conducted pursuant to the remand, however, is insufficient for rating purposes.  The examination report does not contain any pulmonary functioning measurements, which are necessary to adjudicate the claim.  See Stegall, supra. 

With regard to the Veteran's hearing loss claim, none of the current examination reports, including private reports of September 2008 and July 2009, and a VA report of September 2009, indicate that the Maryland CNC speech discrimination test was administered, as required under 38 C.F.R. § 4.85.  A new examination must be conducted. 
With regard to the Veteran's chronic fatigue syndrome, the last VA examination report of record addressing this condition is over 10 years old and is dated from October 2000.  A current examination is necessary to properly adjudicate the claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC should issue an SOC with respect to the issue of TDIU.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this issue.  The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal. 

2.  Thereafter, the AMC should schedule the Veteran for VA examinations with appropriate specialists to ascertain the nature and etiology of the following conditions: 

		a.  Joint pain;
		b.  Psychiatric disorder;
		c.  Gastrointestinal disorder;
		d.  Tonsillitis;
		e.  Headaches;
		f.  Scars of the back and face.

Any and all indicated evaluations, studies, and tests deemed necessary by each VA examiner should be accomplished.  The VA examiners are requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently diagnosed disorders had their onset during service or are in any other way causally related to his active service or to any of his service-connected disabilities. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If a VA examiner relies upon a medical authority, it should be specifically cited in the examination report.  

3.  The AMC should schedule the Veteran for an examination of his feet to ascertain the nature and etiology of his skin disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the VA examiner should be accomplished.  The VA examiner is requested to review all pertinent records associated with the claims file, particularly the Veteran's entrance examination, and offer comments and an opinion as to whether the Veteran entered service with a skin disorder.  If so, the VA examiner is requested to indicate whether the skin disorder increased in severity during service, and if it did, whether the increase in severity represented a chronic worsening of the disorder or the natural progress of the disorder. 

If the Veteran did not enter service with a skin disorder, the VA examiner is requested to offer an opinion as to whether the skin disorder is in any way causally or etiologically related to the symptomatology shown in the service medical records.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA examiner relies upon a medical authority, it should be specifically cited in the examination report.  

4.  The AMC should schedule the Veteran for VA examinations with appropriate specialists in order to determine the current severity of his service-connected:
	a.  Bronchitis;
	b.  Hearing loss;
	c.  Chronic fatigue syndrome.

The VA examiners should identify and completely describe all current symptomatology.  The Veteran's claims file must be reviewed by the VA examiners in conjunction with the examinations.  The VA examiners must discuss all findings in terms of the applicable diagnostic codes.  The pertinent rating criteria must be provided to each VA examiner, and the findings reported must be sufficiently complete to allow for ratings under all alternate criteria.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

5.  After all of the above actions have been completed, the AMC should readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

